Mr. Chief Justice Carter, dissenting: I do not agree with the opinion as to the construction of the will as to the charge of $1000 made against the interest of John W. Jordan. The decree found, and the opinion holds, that this charge of $1000 was a lien on the interest of Gertrude in the real estate conveyed to her by her father. The record shows that the testator’s personal estate was insufficient to pay his debts and the money legacies, and that John W. Jordan did not receive any “bequest,” using that term in its technical sense; that there was nothing, therefore, from which the $1000 could be deducted unless it is taken from his interest in the real estate. By the seventh clause of the will the testator provided that all money due and owing to him or his estate at the time of his death, from his children, or which his estate might pay by reason of his being security on any note, or any debts that he might pay for them before his death and remaining due to him, should be charged to them and be deducted from his or her share of the estate, “and that the sum of $1000 be deducted from the bequest of John W. Jordan.” It seems to me, from reading this clause in - connection with the rest of the will, that the testator intended to make a distinction between a “bequest” and a “devise,” and between a “bequest” and the “share” of a child in his estate. It is true that the connection in which the word is used may show that “bequest” is used as meaning “devise” or meaning both; that while the word “devise” applies strictly only to gifts of land or interest in land, it is often used synonymously with “bequest” or “bequeathed.” Evans v. Price, 118 Ill. 593; Rickman v. Meier, 213 id. 507; 40 Cyc. 993. It may be that at the time the will was drafted the testator supposed he would have enough personal property to pay more than his debts, and that therefore there might be a “bequest,” under the fifth clause, of some amount to his son John W. Jordan. I can reach no other conclusion than that he used in this same clause the word “bequest” in its technical sense when applied to the shares of James J. and Thomas A., and, construing the entire will together, I think it was the intention to use the word “bequest,” when applied to John W. Jordan, in its technical sense. The rule is that a legacy is not a charge against real estate unless made so by the will, and if the personal estate is insufficient to pay it the legacy must abate. Haynes v. McDonald, 252 Ill. 236. In my judgment the decree incorrectly found this $1000 charge a lien upon the interest of the real estate that had been conveyed by John W. Jordan to his daughter Gertrude.